DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-12 are pending in the case. Claims 1 and 12 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Acknowledgement is made of Applicant’s claim for foreign priority of Japanese application JP2020-018192 filed 02/05/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, limitations after recitation of “wherein the controller:” in lines 11-12 of the claim should be further indented for clarity.
Claim 1 recites “the object on the display” in lines 3-4 of the claim. However, “the display” should be recited as “a display”.
Claim 1 recites “displays the set section on the display” in line 8 of the claim and then recites “displays the section” in line 12 of the claim. The second recitation is a mere repetition and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2018/0004303 A1), in view of Demiya (US 2016/0162446 A1), and in view of Van Eerd et al. (US 2013/0113718 A1).

Regarding claim 1, Nagasaka teaches an input editing apparatus (smartphone 1 of FIG. 4 and [0049]), comprising:
a display that displays an object drawn and input (FIG. 11 and [0087], FIG. 13 and [0101-0102]: an object input can be seen in editing field 45 displayed on touch screen display 2 of smartphone 1. An object, for example, may be a character that was input into the editing field 45); and

recognizes trajectories of the object for every cluster, the cluster including a plurality of clusters (FIG. 13 and [0101-0102]: a cluster may be the entire editing field 45 containing a plurality of clusters/characters; FIG. 12, [0088-0090], and [0092-0094]: cluster recognizer corresponds to the execution of input program 9B that recognizes the allocation, or division, of, for example, a character/object in a character array to be edited);
sets a section in which recognized clusters are divided (FIG. 12, [0089-0090], and [0092-0094]: the smartphone is able to set a section/key of first keys 50 in which the recognized clusters are divided in accordance with allocation patterns. In the example of FIGS. 13-14, the section setter, executing input program 9B as seen in FIG. 4, sets a section/key of first keys 50 according to a single character allocation pattern that divides the recognized clusters/characters);
displays the set section on the display (FIGS. 13-14, end of [0100], and [0103-0104]: section/first key area 40 displays the set section on the display of smartphone);
controls to display the object in a first display region of the display and to display the section in a second display region of the display (FIG. 4, [0059], and [0062] and FIG. 14 and [0103-0104]: controller 10 controls to display the object in a first display region marked by editing field 45 and the section in a second display region marked by first key are 40 of the display 2);
go, in editing field 45. The object is associated with the section, which in this case is first key 50g. See additional details in FIG. 16 and [0107]);
displays the section (FIGS. 13-14, end of [0100], and [0103-0104]: section/first key area 40 displays the set section on the display of smartphone), applies a format corresponding to the object (FIGS. 14-16 and [0104-0107]: for example, the user selects first key 50g, applying a format corresponding to the object to enlarge the object, which in this case is the third character, go, in editing field 45);
and if an operation is performed on a selected section, reflects the operation on the object associated with the selected section at a position where the object is displayed (FIGS. 16-23, [0107-0108], and [0110-0118]: an operation is performed on the selected section to replace the character go with the characters for asu. As illustrated in the sequence of FIGS. 16-23, operation to change the selected first key 50g from go to asu is reflected in the replacement of the character/object for go by the characters for asu in the editing field 45).

Nagasaka does not explicitly teach the object being drawn, recognizing trajectories of the object for every cluster, and wherein the format includes at least a color coding and a pattern display.

Demiya teaches a display that displays an object drawn and input (FIG. 8 and [0065]: for example, object/sentence S1 is drawn and input); and
trajectories of the object for every cluster, the cluster including a plurality of clusters (FIG. 8 and [0064-0069]: trajectories for the object for every cluster/sentence are recognized as evident by FIG. 8 [B]. For example, a cluster may correspond to both sentences S1 and S2. This cluster includes a plurality of clusters corresponding to, for example, the sentences or even the characters within each sentence. Trajectories, or strokes, of the character/object for every cluster/sentence are recognized as indicated by the handwriting input time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cluster recognizer of Nagasaka to incorporate the teachings of Demiya and have the object be drawn and the cluster recognizer recognize trajectories of the object for every cluster. Doing so would allow the user to edit analog data, or data that was handwritten, and prevent the user from being limited to editing digital data. Although the cluster recognizer of Nagasaka is able to distinguish standard digital characters, the incorporation of Demiya’s teachings of recognizing trajectories from the user’s handwriting would be more efficient to distinguish among handwritten characters which vary according to the user and are not consistently standardized like digital characters. In this way, even characters written by the user can be recognized by the cluster recognizer and clearly sectioned based on a rule associated with the trajectories.

Nagasaka in view of Demiya does not explicitly teach wherein the format includes at least a color coding and a pattern display.

 such as background color or style, underlining, outlining, bolding, italics, shading, text coloring, font, relative information size, and so forth.”; FIG. 18 and [0099]: note that the user may perform a selection of text to be highlighted. This would then apply the highlighting format, with the color coding and pattern display, corresponding to the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified application of the format as disclosed in Nagasaka in view of Demiya to incorporate the teachings of Van Eerd and have wherein the format includes at least a color coding and a pattern display. Doing so would allow the user to more easily recognize the object corresponding to user selection since the object is displayed with greater emphasis according to a certain color coding and a pattern display. In this way, the user is less likely to select the wrong object since the user may more easily confirm that the intended object was selected, given the more distinguished format of the object.

Regarding claim 2, Nagasaka, in view of Demiya, and in view of Van Eerd teaches the input editing apparatus of claim 1. Nagasaka further teaches, wherein the controller applies a format corresponding to the object to the operation performed on the section (FIGS. 16-23, [0107-0108], and [0110-0118]: a position/format corresponding to 

Regarding claim 3, Nagasaka, in view of Demiya, and in view of Van Eerd teaches the input editing apparatus according to claim 1. Nagasaka further teaches wherein if the section is selected, the controller displays in highlight the object associated with the selected section (FIG. 16 and [0107]: if the section/first key 50g is selected, the controller displays the object/third character in editing field 45 associated with the selected section, is highlighted or emphasized).

Regarding claim 4, Nagasaka, in view of Demiya, and in view of Van Eerd teaches the input editing apparatus according to claim 1. Nagasaka further teaches wherein if the section is selected, the controller pop-up displays an edit menu (FIGS. 16-17 and [0107-0108]: if the section/first key 50g is selected, the controller pop-up displays edit menu via second keys 52).

Regarding claim 5, Nagasaka, in view of Demiya, and in view of Van Eerd teaches input editing apparatus according to claim 1. Demiya further teaches wherein a cluster of the plurality of the clusters is one stroke of input trajectories of the object (FIG. 8 and [0064-0066]: for example, cluster of character “S” is one stroke of input trajectories of the sentence S1/object).

Regarding claim 6, Nagasaka, in view of Demiya, and in view of Van Eerd teaches input editing apparatus according to claim 1. Demiya further teaches wherein a cluster of the plurality of the clusters is formed of mutually contacting trajectories that are continuously input, out of input trajectories of the object (FIG. 8 and [0064-0066]: for example, as illustrated, the cluster of sentence S1 includes the character “l” in “Should”. This letter has mutually contacting trajectories that are continuously input, out of input trajectories of the sentence S1/object).

Regarding claim 7, Nagasaka, in view of Demiya, and in view of Van Eerd teaches input editing apparatus according to claim 1. Demiya further teaches wherein a cluster of the plurality of the clusters is formed of continuously input trajectories, out of input trajectories of the object (FIG. 8 and [0064-0066]: for example, as illustrated, the cluster of sentence S1 includes the word “to” which is formed of continuously input trajectories, out of input trajectories of the object/“to”).

Regarding claim 8, Nagasaka, in view of Demiya, and in view of Van Eerd teaches input editing apparatus according to claim 1. Demiya further teaches wherein wherein a cluster of the plurality of the clusters divides the input trajectories at a time point when a display mode of the input trajectories of the object is changed when the trajectories are projected in either a vertical direction or a horizontal direction, out of input trajectories of the object (FIG. 8 and [0064-0069]: the cluster divides input trajectories/strokes at a time point when a display mode of the input trajectories of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka, in view of Demiya, and in view of Van Eerd to incorporate the further teachings of Demiya and have wherein a cluster of the plurality of the clusters divides the input trajectories at a time point when a display mode of the input trajectories of the object is changed when the trajectories are projected in either a vertical direction or a horizontal direction, out of input trajectories of the object. Doing so would help distinguish to the user the different objects presented on the display, thereby preventing the user from mistaking a section for the wrong object.

Regarding claim 9, Nagasaka, in view of Demiya, and in view of Van Eerd teaches the input editing apparatus according to claim 1. Demiya further teaches wherein a horizontal width of the section is set based on a time required to input the trajectories of the object associated with the section (FIG. 8 and [0064-0069]: for example, a horizontal width of the section from a1 to a2 is set based on a time required to input the trajectories of the object/sentence S1 associated with the section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka, in view of Demiya, and in view of Van Eerd to incorporate the further teachings of Demiya and have wherein a horizontal width of the section is set based on a time required to input the trajectories of the object associated with the section. Doing so would allow the user 

Regarding claim 10, Nagasaka, in view of Demiya, and in view of Van Eerd teaches the input editing apparatus according to claim 1. Demiya further teaches wherein a horizontal width of the section is set based on a length of the trajectories of the object associated with the section (FIG. 8, [0064-0069], [0034], and [0036]: horizontal width of the section, which is made up of the coordinate data items discussed in [0034] and [0036], like section from a1 to a2 for sentence S1, is based on a length of the trajectories of the object/sentence S1 associated with the section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka, in view of Demiya, and in view of Van Eerd to incorporate the further teachings of Demiya and have wherein a horizontal width of the section is set based on a length of the trajectories of the object associated with the section. Doing so would allow the user to more quickly discern which section is associated with which object as a longer section, characterized by a longer length, would generally hint to the user that the section is associated with the longer object being displayed.

Regarding claim 11, Nagasaka, in view of Demiya, and in view of Van Eerd teaches the input editing apparatus according to claim 1. Demiya further teaches wherein adjacent sections are displayed at an interval, and the interval is set according 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nagasaka, in view of Demiya, and in view of Van Eerd to incorporate the further teachings of Demiya and have wherein adjacent sections are displayed at an interval, and the interval is set according to a non-input time after trajectories of an object associated with one section are input until before trajectories of an object associated with a subsequent section are input. Doing so would help distinguish to the user the different objects presented on the display, thereby preventing the user from mistaking a section for the wrong object.

Regarding claim 12, the claim recites an input editing method with corresponding limitations to the input editing apparatus of claim 1 and is, therefore, rejected on the same premise. A minor difference is recitation of “the section is displayed by applying a format corresponding to the object” in lines 3-4 of page 4 of the claims, but such recitation is sufficiently taught by the mapping provided in claim 1 (Nagaska, FIGS. 14-16 and [0104-0107]: for example, the user selects first key 50g, applying a format corresponding to the object to enlarge the object, which in this case is the third character, go, in editing field 45) (See also Van Eerd, [0087]: “The highlighting  such as background color or style, underlining, outlining, bolding, italics, shading, text coloring, font, relative information size, and so forth.”; FIG. 18 and [0099]: note that the user may perform a selection of text to be highlighted. This would then apply the highlighting format, with the color coding and pattern display, corresponding to the object).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely solely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see that attached PTO-892 for additional prior art. Prior art of particular relevance include:
US 20140359528 A1: offset selection of character string to be emphasized
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171